A criminal defendant has the right to represent himself so
                long as the district court finds "that [he] is competent and that the waiver
                of counsel is knowing, voluntary, and intelligent," Hymon v. State, 121
Nev. 200, 212, 111 P.3d 1092, 1101 (2005); "a criminal defendant's ability
                to represent himself has no bearing upon his competence to choose self-
                representation," Vanisi v. State, 117 Nev. 330, 341-42, 22 P.3d 1164, 1172
                (2001) (internal quotation marks omitted). Here, Gardner gave the
                district court timely notice that he wished to represent himself at trial.
                After conducting a canvass pursuant to Faretta V. California, 422 U.S. 806
                (1975), the district court denied Gardner's request because it concluded
                that his limited legal knowledge and memory problems would make him a
                "sitting duck" for the experienced prosecution. The district court made no
                findings as to whether Gardner's waiver was knowing, voluntary, or
                intelligent. We conclude that the district court erred by denying Gardner's
                request for self-representation based upon the stated grounds. Although
                Gardner frequently displayed trouble understanding the law and legal
                terminology, this did not compel the conclusion that he was incapable of
                understanding the significance of the waiver of counsel and the risks of
                self-representation—the relevant consideration under Faretta. See Graves
                v. State, 112 Nev. 118, 124, 912 P.2d 234, 238 (1996) ("Faretta makes clear
                that the defendant's technical knowledge is not the relevant inquiry. . . .
                [T]he judge need only be convinced that the defendant made his decision
                with a clear comprehension of the attendant risks." (citation omitted)).
                The error requires reversal.   Hymon, 121 Nev. at 212, 111 P.3d at 1101




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                ("Denial of [the right to self-representation] is per se reversible error.").
                Accordingly, we grant rehearing and we
                               ORDER the judgment of conviction REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.'




                                         Gibbons



                                                             Saitta


                cc:   Hon. Valorie J. Vega, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       'In light of this order, we decline to reach the remainder of the
                claims raised on appeal or in Gardner's petition for rehearing, except to
                comment that although we find the district court's practice of directly
                inquiring into the race of potential jurors when resolving a Batson v.
                Kentucky, 476 U.S. 79 (1986), challenge appropriate, we disapprove of
                limiting individuals' responses and requiring them to state their race as
                either black, white, or Asian.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A